Opinion of the Court by
Judge Robertson:
Chestnut’s object was evidently to defeat the impending attachment. He made the assignment only a few hours after he had knowledged of the Us mote, in the absence and without the knowledge of the assignee, who was well secured.
And the summons was served before the assignee, by delivery, acceptance or otherwise, had acquired any vested interest in the money attached. The attachment, therefore, has priority.
Wherefore, the circuit court erred in adjuding the money to Purcell instead of the appellant.
The judgment is, therefore, reversed, and the cause remanded for the judgment herein indicated as proper.